Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,838,812. Although the claims at issue are not identical, they are not patentably distinct from each other because the following:

Instant Application
US 10,838,812
As per claim 1:
As per claim 9:
As per claim 15:


identifying a first data location that is predetermined to store a first parity data based on a plurality of user data at a plurality of data locations of a storage system; 


storing a set of user data at a subset of data locations of the plurality of data locations; 

storing a second parity data at a memory buffer location, 

wherein the second parity data is generated based on the set of user data; 

receiving an indication of an occurrence of an event associated with the storage system; 

in response to receiving the indication of the occurrence of the event, storing, by a processing device, the second parity data at a second data location external to the plurality of data locations; 

wherein the third data location is situated after the subset of the plurality of data locations and prior to the first data location; and 



initializing the memory buffer with an initial value of a default hardware initialization state of the storage system to allow for calculating additional parity data based on the initial value and additional user data to be stored in one or more data locations situated after the third data location.  

As per claim 2:
As per claim 10:
As per claim 16:
wherein the plurality of data locations corresponds to a single data stripe.  

As per claim 3:
As per claim 11:
As per claim 17:
wherein the initial value of the default hardware initialization state is zero.  

As per claim 4:
As per claim 12:
generating the first parity data based on the initial value of the default hardware initialization state and the additional user data stored in data locations situated between the third data location and the first data location; and 

storing the first parity data in the first data location.  



As per claim 5:
As per claim 13:
As per claim 18:
wherein the first data location is situated at the end of the plurality of data locations.  

As per claim 6:
As per claim 14:
As per claim 19:
wherein the event corresponds to a power loss associated with the storage system.  

As per claim 7:
As per claim 20:
wherein the event corresponds to a hardware limitation associated with the storage system.  

As per claim 8:
wherein the first parity data and the second parity data are used to recover a user data stored at one of the data locations of the plurality of data locations.  

As per claim 1:




identifying a first data block location that is predetermined to store a first parity data based on a plurality of user data at a plurality of data block locations of a storage system;  

storing a set of user data at a subset of data block locations of the plurality of data block locations;  

storing a second parity data at a memory buffer location, 

wherein the second parity data is generated based on the set of user data; 
 
receiving an indication of an occurrence of an event associated with the storage system;  

in response to receiving the indication of the occurrence of the event, storing, by a processing device, the second parity data at a second data block location of the plurality of data block locations, 

wherein the second data block location is situated after the subset of the plurality of data block locations and prior to the first data block location;  and 




in the memory buffer with an initial value of a default hardware initialization state of the storage system to allow for calculating additional parity data based on the initial value and additional user data to be stored in one or more data block locations situated after the second data block location. 



As per claim 2:
wherein the plurality of data block locations corresponds to a single data block stripe. 



As per claim 3:
wherein the initial value of the default hardware initialization state is zero. 


As per claim 4:
generating the first parity data based on the initial value of the default hardware initialization state and the additional user data stored in data block locations situated between the second data block location and the first data block location;  and 
storing the first parity data in the first data block location. 




As per claim 5:
wherein the first data block location is situated at the end of the plurality of data block locations. 



As per claim 6:
wherein the event corresponds to a power loss associated with the storage system. 


As per claim 7:
wherein the event corresponds to a hardware limitation associated with the storage system. 

As per claim 8:
wherein the first parity data and the second parity data are used to recover a user data stored at one of the data block locations of the plurality of data block locations. 



Claims 9-20 recite similar limitations a claims 1-8 above.  As such, claims 9-20 also are rejected for double patenting.

One of ordinary skill in the art would recognize that the primary difference of the current application recite the limitation such as “transferring…  the second parity data to … location of the plurality of data locations” instead of “replacing the second parity data in the memory data buffer”. Both limitations are similar because the location after replacing or transferring is still at the same location such as “wherein the … data block location is situated after the subset of the plurality of data block locations and prior to 10,838,812 are such obvious variants of each other because all other limitations essential identical.

Allowable Subject Matter

Claims 1-20 are allowed if Applicant can overcome the rejection above.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose a system or a method such as “identifying a first data location that is predetermined to store a first parity data based on a plurality of user data at a plurality of data locations of a storage system; storing a set of user data at a subset of data locations of the plurality of data locations; storing a second parity data at a memory buffer location, wherein the second parity data is generated based on the set of user data; receiving an indication of an occurrence of an event associated with the storage system; in response to receiving the indication of the occurrence of the event, storing, by a processing device, the second parity data at a second data location external to the plurality of data locations; upon restart of the storage system, transferring, by the processing device, the second parity data to a third data location of the plurality of data locations, wherein the third data location is situated after the subset of the plurality of data locations and prior to the first data location; and initializing the memory buffer with an initial value of a default hardware initialization state of the storage system to allow for calculating additional parity data based on the initial value and additional user data to be stored in one or more data locations situated after the third data location” as recited in claim 1 and in similar claims 9 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thien Nguyen/Primary Examiner, Art Unit 2111